Exhibit 10.2

SAN JOSE WATER COMPANY

CASH BALANCE

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

PLAN AMENDMENT

The San Jose Water Company Cash Balance Executive Supplemental Retirement Plan,
as amended and restated July 29, 2009 (the “Plan”), is hereby further amended,
effective January 1, 2011, as set forth below. All capitalized terms not
otherwise expressly defined in this Plan Amendment shall have the meanings
assigned to them in the Plan.

1. The participation in the Plan by James P. Lynch (the “Executive”) shall be
subject to the following modifications of the terms and provisions otherwise in
effect for all other Participants in the Plan and shall, accordingly, apply to
and govern his Compensation Credits under the Plan and the vesting of his
Accrued Benefit thereunder:

(a) The For each Plan Quarter that the Executive remains an Eligible Employee
participating in the Plan, Compensation Credits shall be made to such
Executive’s Account in an amount determined in accordance with the provisions of
Section 3.2(a) of the Plan but based on the following chart in lieu of the chart
that otherwise appears in such Section 3.2(a):

 

Years of Credited Service

   Percent of Compensation

Less than 20

   15%

20 or more

   16%

(b) Notwithstanding anything to the contrary in Section 4.1 of the Plan, the
Executive shall vest in his Accrued Benefit under the Plan upon his completion
of Years of Service as follows:

 

Years of Service Completed

   Vested
Percentage

Less than 3

   None

3 or More

   100%

2. Except as expressly modified by this Plan Amendment, all the terms and
provisions of the Plan shall apply to the Executive and shall govern his
participation in the Plan and his accrual of a Retirement Benefit thereunder.

3. This Plan Amendment shall not apply to any Participant in the Plan other than
the Executive and shall have no effect or impact on any such other Participant’s
benefit entitlement or benefit accrual under the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, San Jose Water Company has caused its authorized officer to
execute this Plan Amendment in its name and on its behalf on the date indicated
below.

 

  SAN JOSE WATER COMPANY By:  

/s/ W. Richard Roth

  W. Richard Roth, President and   Chief Executive Officer Dated:   September
29, 2010